Order entered February 18, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00926-CV

                    IN THE INTEREST OF S.B., A CHILD

               On Appeal from the 468th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 468-51319-2019

                                     ORDER

      Before the Court is appellee’s February 16, 2022 amended second motion

for an extension of time to file a brief. By order that issued yesterday, we granted

appellee’s second extension motion and extended the deadline to March 17, 2022.

Accordingly, we DENY appellee’s amended motion as moot.


                                             /s/   KEN MOLBERG
                                                   JUSTICE